Citation Nr: 1521541	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee through July 15, 2011.  

2.  Entitlement to an increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee since July 15, 2011.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2015 Board hearing, and a transcript of the hearing has been associated with the claims file.  

The issue of entitlement to an increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee since July 15, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Through July 15, 2011, the Veteran's disability status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee was manifested by pain, stiffness, and swelling in the Veteran's left ankle and left knee, with noncompensable limitation of motion and a nonpainful and nontender surgical scar, all of which led to no more than moderate knee or ankle disability which is most closely approximated by the assigned 20 percent disability rating.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee have not been met through July 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim for an increased disability rating, he is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided in an April 2011 notice letter which was sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports.  

As discussed below, the Board is remanding the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee since July 15, 2011 to afford the Veteran a current VA examination and to obtain current VA treatment records.  However, a remand of the issue of entitlement through July 15, 2011 is not warranted.  The RO has obtained all identified treatment records, specifically VA treatment records, for that time period.  Moreover, the Veteran was provided with relevant VA examinations in June 2010 and July 2011 wherein the VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claim on appeal through July 15, 2011.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

No additional relevant evidence pertaining to the time period through July 15, 2011 has been identified by the Veteran.  Thus, all necessary development has been accomplished regarding the issue decided herein and no further notice or assistance is required for a fair adjudication of that issue.  


II.  Increased Rating - Status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's February 2011 claim, or from February 2010.  The Board has also considered whether a  staged rating periods is warranted, but finds the evidence does not warrant a staged rating through July 15, 2011.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

The Veteran seeks entitlement to an increased disability rating in excess of 20 percent for his disability status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee, which is currently rated under DC 5262, for impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5262 (2014).  

Under DC 5262, a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum schedular 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.  

The Veteran was afforded a VA examination in June 2010.  At that time, he reported pain, stiffness, intermittent swelling, and dragging of his left foot which was exacerbated by prolonged standing or walking.  He stated that his condition had gotten progressively worse since its onset.  Upon physical examination of the left ankle and left knee, the examiner noted pain, stiffness, decreased speed of joint motion, and repeated effusions into the left ankle and left knee, without deformity, giving way, instability, weakness, incoordination, dislocation, subluxation, or episodes of locking.  He also documented the Veteran's report of weekly flare-ups of moderate severity alleviated by rest and pain medication.  There were no constitutional symptoms of arthritis, no inflammatory arthritis, and no incapacitating episodes of arthritis.  The Veteran was able to stand for 15-30 minutes and able to walk more than a quarter of a mile, but less than one mile, without assistive devices.  He displayed an altered gait and dragged his left foot.  

Range of motion findings of the left knee included flexion to 120 degrees and extension to 0 degrees.  Left ankle range of motion findings included dorsiflexion to 5 degrees and plantar flexion to 20 degrees.  The Veteran displayed objective evidence of painful motion with each test, but there was no additional loss of range of motion upon repetition.  

X-rays of the left ankle showed the metallic plate and screw fixation from the distal fibular fracture with resulting callus formation and bony fusion at the cephalad aspect and slightly above the distal tibiofibular joint.  The ankle mortise was maintained, with no posterior or plantar calcaneal spur, and satisfactory bony alignment.  X-rays of the left knee showed no significant degenerative joint space narrowing, no effusion, normal mineralization, bony fragmentation about the tibial tuberosity, which was presumably congenital, and no fracture or dislocation.  

Finally, the examiner noted the Veteran's left ankle and knee disability had an effect upon his usual occupation as a construction truck driver, including decreased mobility and pain.  

A September 2010 addendum opinion included an assessment of the Veteran's residual surgical scar.  The examiner noted that the scar on the lateral aspect of the Veteran's left lower extremity was well-healed and linear, measuring 14 cm long, and that it was non-tender, non-painful, and non-limiting, without adhesions or other disfiguring effects and no effects on the Veteran's occupation or daily activities.  

Subsequent VA treatment records document the Veteran's ongoing reports of pain in his left ankle and left knee.  

The Veteran was most recently afforded a VA examination in July 2011.  At that time, the examiner recorded symptoms including giving way of the Veteran's left knee and stiffness of the Veteran's left ankle.  There was no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, and no inflammatory arthritis.  The Veteran was able to walk a quarter of a mile and stand for 15-30 minutes.  He reported intermittent use of a brace for ambulation.  The Veteran displayed a limp in his left lower extremity.  The examiner documented that there was no crepitation, grinding, instability, or meniscal abnormality of the Veteran's left knee and no instability or abnormality of the Veteran's left ankle.  Range of motion findings of the left knee included flexion to 115 degrees and extension to 0 degrees without objective evidence of painful motion, and no loss of range of motion upon repetition.  Regarding the left ankle, dorsiflexion was to 20 degrees and plantar flexion was to 50 degrees, with no objective evidence of painful motion and no loss of range of motion upon repetition.  The Veteran's superficial surgical scar measured 14cm long, was not painful or tender, and did not limit motion.  X-rays documented no significant degenerative narrowing, no effusion, and no fracture or dislocation of the left knee; the left ankle showed the surgical hardware with resulting callus formation and bony fusion, but the ankle mortise was maintained, with no bony spur and satisfactory bony alignment.  Finally, the examiner noted that the Veteran's left ankle, knee, and scar conditions did not have significant effects upon his usual occupation.  

After consideration of the lay and medical evidence, including that discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee through July 15, 2011.  

As noted above, in order to warrant an increased 30 percent disability rating under DC 5262, the evidence must show malunion of the tibia and fibula with marked knee or ankle disability; for an increased 40 percent disability rating, there must be nonunion of the tibia and fibula with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, DC 5262.  

The Board notes that the Veteran is competent to report his observable symptoms, including pain, stiffness, and swelling in his left ankle and knee.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has acknowledged the Veteran's subjective reports of pain, but notes that these are contemplated by the assigned 20 percent disability rating.  See 38 C.F.R. § 4.59.  To the extent the Veteran's lay statements assert entitlement to an increased disability rating, he is not competent to assess complex musculoskeletal conditions, which require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Indeed, the Board affords greater probative value to the two VA examinations of record discussed above, which contained detailed findings regarding the Veteran's left ankle, left knee, and surgical scar conditions.  Significantly, neither VA examination documented malunion of the tibia and fibula, with marked knee or ankle disability, or nonunion of the tibia and fibula with loose motion requiring a brace.  

In sum, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 20 percent for the Veteran's status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee through July 15, 2011.  

The Board has also considered whether an increased disability rating is warranted under alternate diagnostic codes which evaluate impairment of the knee, leg, and ankle, including DC 5003 (degenerative arthritis), DC 5256 (ankylosis of the knee), DC 5257 (other impairment of the knee, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion of the leg), DC 5261 (limitation of extension of the leg), and DC 5263 (genu recurvatum), DC 5270 (ankylosis of the ankle), and DC 5271 (limited motion of the ankle).  However, in light of the objective evidence of record, including the detailed VA examinations discussed above, the Board finds that none of these particular diagnostic codes leads to an increased disability rating.  For instance, there was a non-compensable level of loss of flexion or extension, the knee was stable and did not result in recurrent subluxation or lateral instability, and the scar was superficial and non-painful.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent through July 15, 2011.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be denied, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are contemplated by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The June 2010 VA examiner noted that the Veteran's disability resulted in decreased mobility and pain which required the assignment of alternate construction work duties; however, the July 2011 VA examiner noted there were no significant effects upon the Veteran's usual occupation as a dump truck driver.  Moreover, the Veteran has not reported unemployment specifically attributable to his service-connected  disability; rather, he testified at the March 2015 Board hearing that he continued to work as a dump truck driver and had not missed work in the last year due to his disability.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  Id.  


ORDER

An increased disability rating in excess of 20 percent for status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee through July 15, 2011 is denied.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  In addition, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  

Review of the record reveals that the Veteran was last afforded a VA examination regarding his status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee in July 2011.  The December 2014 statement of the Veteran's representative and the Veteran's March 2015 testimony at the Board hearing report that his condition continues to worsen, such that the currently assigned 20 percent disability rating may not accurately reflect the true severity of his disability.  In light of the nearly four years that have elapsed since the last VA examination, the Board concludes a new VA examination is necessary to determine the current severity of the Veteran's status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, the Board notes that the most recent VA treatment records within the claims file are from May 2013.  At the March 2015 Board hearing, the Veteran reported that he had last received medical care at a VA medical facility, specifically the Danville community-based outpatient center (CBOC), in 2014.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain current copies of the Veteran's VA treatment records from May 2013 to the present.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from May 2013 to the present.  Any negative responses must be documented in the claims file and the Veteran must be properly informed according to 38 C.F.R. § 3.159.  

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his disability status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee.  The examiner must review the claims file and must note such review in the report.  All indicated studies should be conducted, and all findings reported in detail.  Specifically, the examiner should describe the current nature and severity of the Veteran's disability status post left fibula fracture with surgical scar and post-traumatic arthritis of the left ankle and left knee.  

Additionally, the examiner must document specific findings regarding the current severity of the Veteran's residual surgical scar, with particular attention to rating factors, including measurements and whether the scar is painful or unstable, or whether it affects the function of any related body part.  

3.  After the above development, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If any claim sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable period of time to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


